Citation Nr: 0400850	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  99-04 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for hearing loss brought about 
by the surgery to remove basal cell carcinoma from the scalp 
performed at a Veterans Affairs Medical Center in December 
2000.

3.  Entitlement to service connection for a cardiovascular 
disability secondary to an anxiety disorder.

4.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 50 percent disabling.

5.  Entitlement to an effective date prior to March 8, 2001 
for a compensable rating for tricophytosis of the feet.

6.  Entitlement to a rating in excess of 10 percent for 
tricophytosis of the feet since March 8, 2001.

7.  What evaluation is warranted for tinea cruris from 
October 4, 2001?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998, January 2000, and 
November 2001 rating decisions of the New York, New York, 
regional office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 50 percent for an 
anxiety disorder, denied entitlement to service connection 
for a cardiovascular disability secondary to an anxiety 
disorder; denied a compensable rating for tricophytosis of 
the feet; denied entitlement to service connection for basal 
cell carcinoma; and denied entitlement to compensation under 
38 U.S.C.A. § 1151 for a hearing loss.  In an August 2001 
rating decision, the veteran was granted a 10 percent rating 
for tricophytosis of the feet, effective from March 8, 2001.  
Accordingly, the issues on appeal are as characterized on the 
first page of the Board's remand.

On appeal the veteran has raised the issue of entitlement to 
service connection for a skin disorder other than 
tricophytosis of the feet and tinea cruris.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  The VCAA and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003), essentially provide that VA 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which specific evidence, if any, is 
to be provided by the claimant, and which specific evidence, 
if any, VA will attempt to obtain on his behalf.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b).

As to all the issues on appeal, despite the VCAA having been 
in effect for several years, neither the veteran nor his 
representative have been provided adequate notification of 
the VCAA and the effect it had on the current claims.  While 
the record shows a July 2001 VCAA letter, and a statement and 
supplemental statement of the case sought to assist the 
veteran in developing his claims for service connection as 
required under the decision in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), neither the letter, the statement of 
the case, nor the supplemental statement of the case, 
provided adequate notice.  Simply put, these documents fail 
to adequately notify the veteran who is be responsible for 
obtaining what specific evidence for substantiating each of 
the claims.  Therefore, a remand is required for the RO to 
undertake all necessary actions to ensure that the veteran is 
provided adequate notice as provided by 38 U.S.C.A. § 5103(a) 
(West 2002). 

As to all issues on appeal, on remand, the RO should also 
undertake to obtain and associate with the record all 
outstanding medical evidence.  See 38 U.S.C.A. § 5103A(b).  
Specifically, the record shows the veteran received treatment 
from the following doctors and/or hospitals: the Northport VA 
medical center; the Patchogue VA outpatient clinic; Dr. 
Joseph K. Cavallo; Dr. Raj Patcha of the Huntington Heart 
Center; Aniello Scotti, Jr., D.P.M.; and Ormond deForest 
Seibert, D.O.  While the veteran filed, by ones and twos, 
treatment records from the above sources, and that the RO 
requested his most recent treatment records from the 
Northport VA medical center, the record does not show that 
the RO requested all of the appellant's records from all 
sources.  Therefore, on remand, the RO needs to do so.  Id.

The record also does not contain medical opinion evidence 
linking basal cell carcinoma to military service, his 
cardiovascular disability to an anxiety disorder, or a 
hearing loss to either VA fault or to an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.303 (2003); Allen v. Brown, 7 Vet. App. 439 (1994); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The VCAA 
requires that VA provide a medical examination or, obtain a 
medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  Therefore, because medical opinion evidence as 
to the origins or etiology of the veteran's disabilities are 
critical to his claims, on remand, he needs to be scheduled 
for VA examinations to obtain such medical opinions.  Id. 

As to the veteran's claim for an increased rating for service 
connected skin disability of the feet, the Board notes that 
during the pendency of the appeal the regulations pertaining 
to rating skin disabilities were revised.  38 C.F.R. § 4.118 
(2003).  Where, as here, the law or regulations changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional intent to the contrary.  Therefore, on remand, 
the veteran needs to be notified of this change in law and 
scheduled for a dermatological examinations that take into 
account the old and new rating criteria.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  

Similarly, as to the veteran's claim for an increased rating 
an anxiety disorder, the Board notes that governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination that 
takes into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, given the above development, on remand, the 
veteran should be scheduled for another examination that 
takes into account the additional evidence associated with 
the claims file.  38 U.S.C.A. § 5103A(d).

Lastly, in July 2001 the veteran filed a notice of 
disagreement with the noncompensable evaluation assigned for 
tinea cruris in a May 2001 rating decision.  While the RO 
questioned the validity of this document and sought 
clarification, the Board finds the document, on its face, 
expresses disagreement with the May 2001 rating action.  
Therefore, the Board finds that the veteran has filed a 
timely notice of disagreement to this issue.  Hence, under 
Manlincon v. West, 12 Vet. App. 238 (1999), a remand is 
required.  

Therefore, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); the Veterans Benefits 
Act of 2003; and any other applicable 
legal precedent.  Such notification 
includes, but is not limited to, sending 
the veteran a letter notifying him that 
he has one year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the veteran 
the letter begins the one year period.  

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since his separation from military 
service for basal cell carcinoma and 
cardiac disabilities, since December 2000 
for hearing loss, and since January 1996 
for psychiatric and skin disabilities.  
The RO should also inform the veteran 
that VA will make efforts to obtain 
relevant evidence, such as VA and non-VA 
medical records, employment records, or 
records from government agencies, if he 
identifies the custodians thereof.  
Obtain all records identified by the 
veteran that have not already been 
associated with the record on appeal, 
including all treatment records from the 
Northport VA medical center; the 
Patchogue VA outpatient clinic; Dr. 
Joseph K. Cavallo; Dr. Raj Patcha of the 
Huntington Heart Center; Aniello Scotti, 
Jr., D.P.M.; and Ormond deForest Seibert, 
D.O.  The aid of the veteran in securing 
all identified records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any of 
the requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA dermatological 
examination.  The claims folder is to be 
made available to the dermatologist for 
review in conjunction with the 
examination.  The dermatologist should 
acknowledge his/her review of the claims 
folder in the examination report.  Based 
on a review of the claims folder and the 
results of the examination, the 
dermatologist is to answer the following 
questions:

A.  As to the basal cell carcinoma:  Does 
the veteran suffer from basal cell 
carcinoma?   If so, is it at least as 
likely as not that the disorder is due to 
OR was aggravated during the veteran's 
military service which ended in November 
1946?  If basal cell carcinoma is not 
related to service, is it at least as 
likely as not that it is due to or 
aggravated by inadequate personal hygiene 
prompted by a service connected anxiety 
disorder?

B.  As to tricophytosis of the feet, 
state:

i.  The size of the areas effected.  

ii.  As to each separate area 
identified, the examiner should 
state whether symptomatology due 
tricophytosis includes, or does not 
include, (a) eczema with 
exfoliation, (b) exudation, (c) is 
there intermittent itching or 
constant itching, (d) are there 
extensive lesions or ulcerations, 
extensive exfoliation or crusting, 
and/or systemic or nervous 
manifestations?

iii.  Next, the examiner should 
state whether tricophytosis of the 
feet is manifested by constant or 
near-constant systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs required 
during the past 12-month period; 
whether the disorder appears on 20 
to 40 percent of exposed areas 
affected, or whether systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs have 
been required for a total duration 
of six weeks or more, but not 
constantly, during the prior 12-
month period. 

iv.  The examiner must provide an 
opinion as to whether the skin 
disorder caused marked disfigurement 
or was exceptionally repugnant. 

v.  If any of the specifically 
enumerated adverse symptomatology is 
not present, the examiner must say 
so. 

vi.  Photographs of the feet should 
be taken. 

vii.  All opinions provided must be 
reconciled with all other opinions 
of record, including the opinions 
provided at the December 1999 and 
November 2000 dermatological VA 
examinations. 

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA audiology examination.  
The claims folder is to be made available 
to the audiologist for review in 
conjunction with the examination, and the 
audiologist should acknowledge this 
review in the examination report.  
Audiological testing should be 
undertaken.  Based on a review of the 
claims folder and examination results, 
the audiologist must answer the 
following:  

a.  Does the veteran suffer from 
hearing loss? 

b.  If he does, is it at least as 
likely as not that the current loss 
was brought about by fault, 
carelessness, negligence, lack of 
proper skill, or error in judgment 
by VA in removing a basal cell 
carcinoma in December 2000?  The 
audiologist should also opine 
whether the appellant's hearing loss 
was an event reasonably foreseeable.  

c.  If it is determined that there 
was no fault, carelessness, 
negligence, lack of proper skill, or 
error in judgment, and/or hearing 
loss was an event reasonably 
foreseeable, the examiner should 
expressly say so and provide 
detailed reasons for such opinions.  

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA cardiovascular 
examination.  The claims folder is to be 
made available to the cardiologist for 
review in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the 
examination, the cardiologist must opine 
whether it is at least as likely as not 
that any current cardiovascular 
disabilities were caused OR aggravated by 
the appellant's service connected anxiety 
disorder?

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA psychiatric examination.  
The claims folder is to be made available 
to the psychiatrist for review in 
conjunction with the examination.  The 
psychiatrist should acknowledge his/her 
review of the claims folder in the 
examination report.  All indicated tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  The examiner is to provide a 
multi-axial assessment, including the 
assignment of a Global Assessment 
Functioning (GAF) score; an explanation 
of what the score represents; and the 
percentage of the score representing 
impairment due solely due to the service 
connected anxiety disorder.  The examiner 
should assess the extent of the veteran's 
occupational and social impairment due 
solely to his anxiety disorder.  The 
impact of any nonservice connected 
disorders such as an obsessive-compulsive 
disorder must be differentiated from 
symptoms caused by the service connected 
anxiety disorder. 

7.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

8.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues.  In 
evaluating tricophytosis of the feet, the 
RO must take into account new and old 
versions of 38 C.F.R. § 4.118.  If any 
benefit sought on appeal remains denied, 
he and his representative must be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
decision.  They should then be afforded 
an applicable time to respond.  

9.  The RO should issue a statement of 
the case addressing what evaluation is 
warranted for tine cruris from October 4, 
2001.  If, and only if, the veteran files 
a timely substantive appeal, should this 
issue be returned for review by the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

